Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102a1 as being anticipated by DuPont (JP S55-005527).
DuPont discloses a vulcanized rubber product comprising random copolymer [p1] including Example 3 which comprises 38.7wt% ethylene, 55.4wt% methyl methacrylate, and 5.9 wt% of monomethyl maleate (i.e. crosslinkable monomeric unit with carboxyl group) [Table 1]. The copolymer of Example 3 is combined with a vulcanizing agent hexamethylene diamine carbamate (i.e. crosslinking agent) [Table 1]. Applicant has demonstrated directly that this Example 3 of DuPont has a Mw of 241,000 [in Applicant’s Specification: Production Example 12, 0134, Table 2] and the complex viscosity requirements of the claims as well as the LCBindex of the claims [Example 8, 0151, Table 4, 0158]. DuPont teaches the polymer may include small amount of ethylene glycol dimethacrylate (i.e. a polyfunctional monomer) [p2 penultimate paragraph ¶]. 


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Nakamura et al (US 20110021099 A1). 

Fig. 1
 
 
 
Temperature
Log η*
η*
Equation (1)
100
3
1000
0.177827941
60
3.75
5623.413
 


Fig. 2
 
 
 
Temperature
Log η*
η*
Equation (1)
100
3.05
1122.018
0.446683592
60
3.4
2511.886
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 20110021099 A1). 
Nakamura discloses that the molecular weight of the polymer is within the range from 1,000 to 1,000,000, preferably from 5,000 to 500,000 [0114]. 
This range overlaps the corresponding claimed range in claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  
Regarding claims 6-7, Nakamura discloses curing with a crosslinking agent [0140, 0141]


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766